DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-11, 14, 16-26, and 45-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/22.
It is noted that applicant also argues that some of the other groups should be rejoined.
This is not persuasive as the preambles indicate different methods as noted in the restriction even though the claims have been amended. Applicant is reminded that other groups can be rejoined if they are commensurate in scope when allowable subject matter is determined. Applicant during prosecution should amend the withdrawn claims to facilitate this. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In parts d and e, the claim uses optionally plus a limitation. It is not clear if this is meant to be an included limitation of the claim or not. They are treated as if they are not required. 
Claim Rejections - 35 USC § 101
  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of gene expression of claim 28 and correlating to a disease state. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
The claims are considered to require a step of calculating/comparing expression levels in claim 28 e first part. Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the level of expression of the genes. The claims do not set forth how the comparing step is accomplished and the specification does not provide a limiting definition for how the comparing is to be accomplished. As broadly recited, the comparing step may be accomplished by critical thinking processes. Thereby, the comparing / measuring an increase or decrease level of expression is considered to be an abstract idea / process.
See also MPEP 2106.04(a)(2)IIIA which states (emphasis added):
“claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: 
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014); 
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and 
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential).  

Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of providing a biological sample and measuring on a platform differential expression of genes are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
 “[T]reating” said subject and “administering” to said subject an appropriate treatment.” However, the treatment is general and broad and includes any type of treatment. As broadly recited the treatment is merely an “apply it” limitation – i.e., instructions to a practioner to treat a subject. Patients having sepsis would necessarily be treated in some manner for sepsis. The claims do not require treating a subject at increased risk of mortality from sepsis in a manner that is different from the treatment of a subject not at increased risk of mortality. Thus, the treating step is not a practical application of the recited judicial exceptions. 
Regarding a specific / particular treatment, see MPEP 2106.04(d)(2) which states: 
“When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. 
a. The Particularity Or Generality Of The Treatment Or Prophylaxis 

The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.” (Emphasis added).

	See MPEP 2106.04(d)(2): 
“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.” (Emphasis added).
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The steps of providing a biological sample and measuring expression levels using a platform and treating were well-known, routine and conventional in the prior art. This finding is evidenced by the teachings in WO2015048098A1 claims 1, 36, 37, and 122, drawn to determining the etiological agent of respiratory virus and treating with anti-viral therapy.
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
Also, the product by process method step “e” concludes with calculating and thus there is no level of when or if the etiology is determined and thus it also leads to result of no etiology determined and thus no method step in the preamble (a method that results in no action and thus fails step 1 as it is not a method or product). 
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-29 are rejected under 35 U.S.C. 102a1 as being anticipated by Storch (WO2015048098A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Storch (WO2015048098A1) and Wells et al. (US20050209785A1). 
Claim interpretation: classifier is a term of art and is defined in the claim and in paragraphs 55-56 of the PGPub. 
The “etiology determined by the method” is considered a product by process claim and that only an etiology is required. If the treating claims were rewritten to include the product by process limitations as part of the method that results in treating ARV, then they would be part of the method. To promote compact prosecution, the P-by-P limitations are considered and set out in the 103 part of the rejection. 

	Storch teach collecting a biological sample and determining an etiology of adenovirus infection and treating with an anti-viral (claims 1, 36, 37, and 122).
Thus, Storch anticipates the claimed invention.
or 
Claim(s) 28-21 are rejected under 35 U.S.C. 103 as being unpatentable over Storch (WO2015048098A1) and Wells et al. (US20050209785A1). Claims 30 and 31 are added to this as they were not rejected above under 102.
	For claims 28-29, Storch teach collecting a sample and determining an etiology of adenovirus infection and treating with an anti-viral (claims 1, 36, 37, and 122). For claim 31 the treatment can be anti-viral (claim 122). 
Storch do not teach classifier.
Wells et al. teach a “…the present invention provides a method of classifying an individual based on a comparison of multivariate data derived from the analysis of that individual's biological sample with patterns that have previously been identified or recognized in the biological samples of a plurality of subjects belonging to a plurality of known subject classes where subject classes were defined based on the existence, absence, or relative progression of a pathologic processes of interest, the efficacy of a therapeutic regimen, or toxicological reactions to a therapeutic regimen. In this aspect of the invention, biological samples are collected from an individual subject and analyzed through chemical, physical or other means so as to produce a multivariate representation of the contents of the biological samples. A nearest neighbors classification algorithm and a database of similarly analyzed multivariate data from multiple subjects belonging to two or more known subject classes where subject classes are defined based on the existence, absence, or relative progression of one or more pathologic processes, the efficacy of a therapeutic regimen, or toxicological reactions to a therapeutic regimen are used to calculate a plurality of classification measures based on individual variables (individual classifying variables) that have been predetermined to provide discriminatory information regarding subject class. The plurality of classification measures are combined in a predetermined manner into one or more variables which number of variables is able to classify the diagnostic or prognostic state of the individual.” (para 0036).
And “… a method of using the meta classifier, which has been deterministically calculated based upon the training population using the techniques described herein, to classify a subject not in the training population. An example of such a method is illustrated in FIG. 2. Such subjects can be in the validation dataset, either in the case or control groups. The steps for accomplishing this task, in one embodiment of the present invention, are very similar to the steps for forming the meta classifier. In this case, however, all meta classifier variables are known (e.g., stored) and can be applied directly to calculate the assignment or classification of the subject not in the training population.” (para 0116).
For claim 28, Wells et al. do not explicitly recite “normalizing”, one of ordinary skill in the art at the effective time of filing would have known that the controls have to be normalized in order for them to be compared to other groups and values can be determined for case and control groups so they can be differentiated. 
Wells et al. teach the limitation of claim 30 in that “the efficacy of a therapeutic regimen” can be monitored. 
	One of ordinary skill in the art at the effective time of filing would have been motivated to classifier that allows for the differentiation of pathogenic state to not pathogenic state and to be able to differentiate a viral respiratory etiologies to determine the appropriate teatment. 
 	One of ordinary skill in the art at the effective time of filing would have had the expectation of success of using the classifier in the method of Storch because they are both drawn to differentiating one biological state from another and to use it to monitor the state of the etiological agent.
	Thus, it would have been prima facie obvious at the time of invention to modify the method of Storch with classifiers of Wells et al. and have the expectation of success knowing both are drawn to determining and differentiating biological states.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648